          Case 1:20-cv-07305-LJL Document 23 Filed 11/16/20 Page 1 of 3

              KARLINSKY LLC                                       MARTIN E. KARLINSKY
              COUNSELLORS AND LITIGATORS                           FOUNDER AND SOLE MEMBER
                                                                  646.437.1430 / 646.437.1433 FAX
              103 MOUNTAIN ROAD                                   917.623.9102 CELL
              CORNWALL-ON-HUDSON, NY 12520                        MARTIN.KARLINSKY@KARLINSKYLLC.COM
                                                                  WWW.KARLINSKYLLC.COM




November 3, 2020

VIA ECF
Hon. Lewis J. Liman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street, Room 701
New York, New York 10007

Re:     Jason Diamond v. ShiftPixy, Inc. and Scott Absher, 20-civ-7305(LJL)
Dear Judge Liman,

This law firm represents defendants ShiftPixy, Inc.(“ShiftPixy”) and Scott Absher (“Absher”)
in the above-referenced action. We move by letter motion for a stay of discovery pending
decision of our motion to dismiss under Fed. R. Civ. P. 12(b)(6) as to both defendants and
under Fed. R. Civ. P. 12(b)(2) as to defendant Absher. We filed our motion to dismiss on
October 23, 2020. By agreement, plaintiff’s last date to oppose the motion is November 20,
2020. Counsel will appear telephonically on November 13, 2020 at 11:00 a.m. for the Rule
26(f) conference. The parties have today filed a proposed case management plan and
scheduling order. However, we noted in Item 16 of that filing that we intended to seek a stay of
discovery. Plaintiff noted in the same item that he would oppose the motion for a stay.
Although we acknowledge that our Rule 12 motions do not trigger an automatic stay of
discovery, courts have found ample authority to grant such stays under Fed. R. Civ. P. 26(c) and
26(d). In Ema Financial, LLC v. Vystar Corp., ___ F.R.D. ___, 2020 WL 4808650 (S.D.N.Y
Aug. 18, 2020), Magistrate Judge Gorenstein recently summarized the law as follows.
       “[U]pon a showing of good cause a district court has considerable discretion to
       stay discovery” pursuant to Fed. R. Civ. P. 26(c). Integrated Sys. & Power, Inc.
       v. Honeywell Int’l, Inc., 2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009);
       accord Ellington Credit Fund, Ltd. v. Select Portfolio Servs., Inc., 2009 WL
       274483, at *1 (S.D.N.Y. Feb. 3, 2009). Fed. R. Civ. P. 26(d) also allows the
       Court to control the sequence and timing of discovery, particularly where
       resolution of a preliminary matter may decide the entire case. Thrower v. Pozzi,
       2002 WL 91612, at *7 (S.D.N.Y. Jan. 24, 2002) (citing Association Fe Y Allegria
       v. Republic of Ecuador, 1999 WL 147716, at *1 (S.D.N.Y. Mar. 16, 1999)).
          Case 1:20-cv-07305-LJL Document 23 Filed 11/16/20 Page 2 of 3

Hon. Lewis J. Liman
United States District Judge
November 3, 2020
Page 2

Ema Financial, 2020 WL 4808650, at *2.
The court went on to observe that, “Courts consider: “(1) the breadth of discovery sought, (2)
any prejudice that would result, and (3) the strength of the motion.” Id. at *3 (quoting Hong
Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013)
(internal quotation marks, alteration, and citation omitted); citing Integrated Sys. & Power, Inc.,
2009 WL 2777076, at *1). Finally, Magistrate Judge Gorenstein held the party seeking a stay
must carry the burden of presenting “substantial arguments for dismissal[ ].” Id. (citing Hong
Leong Fin. Ltd. (Singapore), 297 F.R.D. at 72 [quoting Spencer Trask Software & Info. Servs.,
LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (additional citation omitted)]).
He concluded that the standard requires “a strong showing that the [opposing party’s] claim is
unmeritorious.” Id. (citations omitted).
This action is in essence for breach of an Investment Banking Agreement to deliver warrants for
the purchase of ShiftPixy common stock. The predicate of plaintiff’s claims is that he is
contractually entitled to warrants that contain full-ratchet anti-dilution protections. Because he
claims that this anti-dilution protection multiplied his original warrant entitlement (67,285
warrants) by a factor of 18,000, he now claims entitlement to the issuance of warrants for 1.2
billion shares of ShiftPixy’s common stock. (To put this in perspective, ShiftPixy’s most recent
10-Q reflects that its number of authorized and issued common shares is 16.6 million shares.)
ShiftPixy argues in its motion to dismiss that the complaint fails to state a plausible claim for
breach of contract because the contract under which plaintiff sues and the only instrument under
which he possesses rights, the Investment Banking Agreement between plaintiff’s former firm,
Drexel Hamilton, LLC, and ShiftPixy (see Dkt. 18, Attachment 1), does not provide for
warrants that contain a full-ratchet anti-dilution provision. While such warrants were granted
to investors that plaintiff’s firm introduced to ShiftPixy, the contract under which those
warrants were purchased from ShiftPixy is wholly distinct from the Investment Banking
Agreement, the only agreement under which plaintiff claims to have rights. For these reasons,
we argue that the contract claims do not assert plausible claims for relief.
With respect to defendant Absher, plaintiff asserts claims for breach of fiduciary duty and
interference with contract. We argue that the breach of fiduciary duty claim cannot survive
because plaintiff must allege that he is a shareholder of ShiftPixy to whom its officers owed
fiduciary duties. He does not. As to the claim for interference with contract, we argue that, in
the circumstances present and pleaded in this case, as a matter of law no claim may be asserted
against an officer of a corporation for tortious interference with a contract between that
corporation and a third party. Finally, with respect to personal jurisdiction, we argue that
plaintiff does not allege facts to establish, and cannot prove, the requisites of personal
          Case 1:20-cv-07305-LJL Document 23 Filed 11/16/20 Page 3 of 3

Hon. Lewis J. Liman
United States District Judge
November 3, 2020
Page 3

jurisdiction detailed in Rule 302 of the N.Y. Civil Practice Law and Rules, the only possible
jurisdictional predicate.
While this is at core a simple breach of contract case, plaintiff, of course, seeks the full panoply
of discovery, extending over six (6) months, and including almost all of the discovery devices
provided for by the federal rules. Because ShiftPixy is a public company, and because
plaintiff’s claims are related to a relatively complex securities issuance of convertible notes and
warrants, document discovery is likely to be extensive and, by the very nature of the matter,
will require significant electronic discovery, entailing material costs for compilation and
hosting. That burden is likely to fall more heavily on defendants. While we do not yet know
how many depositions will be required, there will certainly be more than a few, and, while we
also do not yet know what experts will be required, the case is likely to generate expert
discovery. (ShiftPixy and Absher are now located in Florida, and necessary travel will entail
time and expense as well.) Finally, the motions to dismiss are directed to all claims and, if
successful, will result in dismissal of the case. We do not believe that plaintiff can point to any
prejudice from a short delay while the Court considers whether this action may proceed at all.
We do not wish to burden the Court further on this application, and to save further time and
resources would refer the Court to our filed motion papers.
                                               Respectfully



                                               Martin E. Karlinsky


MEK/ks
cc:      Alan L. Frank, Esq. (via ECF)
         Attorney for Plaintiff


At discussed at the November 13, 2020 status conference, the motion to stay discovery pending
the outcome of the motion to dismiss is GRANTED.

SO ORDERED. 11/16/2020.
